        Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 1 of 17




         II. JOINT PRELIMINARY REPORT AND DISCOVERY
                             PLAN

                     IN THE UNITED STATES DISTRICT
                    COURT FOR THE NORTHERN DISTRICT
                    OF GEORGIA GAINESVILLE DIVISION


Fair Fight, Inc., John Doe, and Jane Doe,
                     Plaintiffs and Counter-
                                 Defendants,      Case No. 2:20-cv-00302-SCJ
                    v.                            Hon. Steve C. Jones
True the Vote, Inc., Catherine Engelbrecht,
Derek Somerville, Mark Davis, Mark
Williams, Ron Johnson, James Cooper, and
John Does 1-10,
                              Defendants and
                            Counter-Plaintiffs,
Fair Fight Action, Inc.,
                           Counter-Defendant.



                         Joint Preliminary Report and Discovery Plan

 1.     Description of Case:

        (a) Describe briefly the nature of this action.

      Plaintiffs allege Defendants engaged in voter intimidation in advance of

Georgia’s January 5, 2021 United States Senate Runoff, and thus violated § 11(b)

                                            1
       Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 2 of 17




of the Voting Rights Act of 1965 (VRA). Defendants then filed counterclaims,

alleging Plaintiffs and additional party Fair Fight Action, Inc. themselves violated

§ 11(b) of the VRA by accusing Defendants of engaging in voter suppression and

voter intimidation and by suing Defendants for filing elector challenges.

Defendants’ counterclaims also allege that judicial enforcement of § 11(b) of the

VRA, as interpreted by Plaintiffs, would violate Defendants’ constitutional rights

and render § 11(b) of the VRA unconstitutional.

      (b) Summarize, in the space provided below, the facts of this case. The
 summary should not be argumentative nor recite evidence.

      Plaintiffs’ Summary of Case

      Plaintiffs’ Complaint alleges that, in the aftermath of the 2020 General

Election, Defendant True the Vote, Inc., along with other individual electors in

Georgia—some of whom are also named as Defendants—filed challenges against

hundreds of thousands of Georgians’ eligibility to vote in the January Senate

Runoff using, data which is unreliable as a means of determining voter eligibility.

Plaintiffs’ Complaint also alleges that Defendant True the Vote, Inc. publicized

that they would be watching voters, encouraged its volunteers to act as vigilantes

and find evidence of illegal voting, and promoted a $1 million reward fund to

incentivize its supporters to do so. Plaintiffs further allege that these conditions

                                         2
        Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 3 of 17




were objectively intimidating in violation of § 11(b) of the VRA. Defendants

responded to Plaintiffs’ suit by filing an answer and counterclaims against

Plaintiffs and additional party Fair Fight Action, Inc.

      Defendants’ Summary of Case

      Defendants allege that their elector challenges were lawfully made pursuant

to Georgia state law and that submitting those challenges did not violate § 11(b) of

the VRA, and furthermore Defendants did not engage in any other conduct that

would violate § 11(b) of the VRA. Defendants also allege that judicial enforcement

of § 11(b) of the VRA, as interpreted by Plaintiffs would violate their

constitutional right to vote and render § 11(b) of the VRA unconstitutional.

Defendants also allege that Fair Fight, Inc. and Fair Fight Action, Inc. violated §

11(b) of the VRA by filing this lawsuit against Defendants and by accusing them

of engaging in voter intimidation and voter suppression.

        (c) The legal issues to be tried are as follows:

            Plaintiffs’ Proposed Legal Issues

              i.   Whether Defendants’ conduct violated § 11(b) of the Voting

                   Rights Act of 1965.

             ii.   The extent of appropriate remedial relief in the event the Court

                                           3
     Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 4 of 17




                concludes that Defendants have violated § 11(b) of the VRA.

         Defendants’ Proposed Legal Issues

         iii.   Whether Counter-Plaintiffs’ Section 230 challenges violated the

                National Voter Registration Act.

         iv.    Whether judicial enforcement of § 11(b), as interpreted by

                Counter-Defendants, violates Counter-Plaintiffs’ constitutional

                rights and renders § 11(b) of the VRA unconstitutional.

          v.    Whether judicial enforcement of § 11(b), as interpreted by

                Counter-Defendants, violates Counter-Plaintiffs’ right to vote

                via vote dilution.

         vi.    Whether judicial enforcement of § 11(b), as interpreted by

                Counter-Defendants, is unconstitutionally vague.

         vii.   Whether Counter-Defendants’ conduct violated § 11(b) of the

                Voting Rights Act of 1965.

     (d) The cases listed below (include both style and action number) are:

        (1) Pending Related Cases: None

        (2) Previously Adjudicated Related Cases: None

2.   This case is complex because it possesses one or more of the features
                                       4
      Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 5 of 17




listed below (please check):

       Plaintiffs’ Proposed Case Complexity:

               (1)    Unusually large number of parties
               (2)    Unusually large number of claims or defenses
               (3)    Factual issues are exceptionally complex
               (4)    Greater than normal volume of evidence
               (5)    Extended discovery period is needed
               (6)    Problems locating or preserving evidence
               (7)    Pending parallel investigations or action by government
               (8)    Multiple use of experts
               (9)    Need for discovery outside United States boundaries
               (10)   Existence of highly technical issues and proof
               (11)   Unusually complex discovery of electronically stored information

       Defendants’ Proposed Case Complexity:

       X       (1)    Unusually large number of parties
       X       (2)    Unusually large number of claims or defenses
               (3)    Factual issues are exceptionally complex
               (4)    Greater than normal volume of evidence
       X       (5)    Extended discovery period is needed
               (6)    Problems locating or preserving evidence
               (7)    Pending parallel investigations or action by government
               (8)    Multiple use of experts
               (9)    Need for discovery outside United States boundaries
               (10)   Existence of highly technical issues and proof
               (11)   Unusually complex discovery of electronically stored information

3.     Counsel
       The following individually-named attorneys are hereby designated as lead
       counsel for the parties:

       Plaintiffs and Counter-Defendants: Marc Elias, Uzoma Nkwonta, Aria
                                         5
      Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 6 of 17




       Branch, Allegra Lawrence, and Dara Lindenbaum are lead counsel for

       Plaintiffs.

       Defendants: James Bopp, Jr.

4.     Jurisdiction:

       Is there any question regarding this Court’s jurisdiction?

        X Yes               No

        If “yes,” please attach a statement, not to exceed one page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

5.     Parties to This Action:

       (a) The following persons are necessary parties who have not been joined:

           None known at this time.

       (b) The following persons are improperly joined as parties:

            Fair Fight Action, Inc.

       (c) The names of the following parties are either inaccurately stated or
           necessary portions of their names are omitted:

           None.

       (d) The parties shall have a continuing duty to inform the Court of any
contentions regarding unnamed parties necessary to this action or any contentions
regarding misjoinder of parties or errors in the statement of a party’s name.

                                         6
        Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 7 of 17




 6.     Amendments to the Pleadings:

        Amended and supplemental pleadings must be filed in accordance with the
 time limitations and other provisions of Fed.R.Civ.P. 15. Further instructions
 regarding amendments are contained in LR 15.

         (a) List separately any amendments to the pleadings that the parties anticipate
 will be necessary:

            None at this time.

        (b) Amendments to the pleadings submitted LATER THAN THIRTY
 DAYS after the Joint Preliminary Report and Discovery Plan is filed, or should
 have been filed, will not be accepted for filing, unless otherwise permitted by law.

 7.     Filing Times For Motions:

          All motions should be filed as soon as possible. The local rules set specific
 filing limits for some motions. These times are restated below.

         All other motions must be filed WITHIN THIRTY DAYS after the
 beginning of discovery, unless the filing party has obtained prior permission of the
 court to file later. Local Rule 7.1A(2).

        (a) Motions to Compel: before the close of discovery or within the extension
 period     allowed in some instances. Local Rule 37.1.

      In accordance with Instructions for Cases Assigned to the Honorable Judge

Jones, prior to filing a motion to compel discovery and only after conferring with

opposing counsel in a good-faith effort to resolve the discovery dispute by

agreement, Parties will contact the Court and notify the Court of a discovery



                                           7
        Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 8 of 17




dispute. The Court will then schedule a conference call in which the Court will

attempt to resolve the matter, without the necessity of a formal motion.

        (b) Summary Judgment Motions: within thirty days after the close of
 discovery, unless otherwise permitted by court order. Local Rule 56.1.

         (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
 respectively, regarding filing limitations for motions pending on removal, emergency
 motions, and motions for reconsideration.

         (d) Motions Objecting to Expert Testimony: Daubert motions with regard to
 expert testimony no later than the date that the proposed pretrial order is submitted.
 Refer to Local Rule 7.2F.

 8.     Initial Disclosures:

The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P.26. If any party objects that initial disclosures are not appropriate, state
the party and basis for the party’s objection. NOTE: Your initial disclosures should
include electronically stored information. Refer to Fed.R.Civ.P. 26(a)(1)(B).
      The Parties will timely file initial disclosures.

 9.     Request for Scheduling Conference:

         Does any party request a scheduling conference with the Court? If so, please
 state the issues which could be addressed and the position of each party.

        [Plaintiffs/Counter-Defendants’ Position]

      Counter-Defendants do not believe that discovery should proceed against

them until the Court decides Counter-Defendants’ Motion to Dismiss Defendants’

counterclaims. See ECF No. 48.
                                           8
        Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 9 of 17




       Plaintiffs do believe, however, that discovery should commence on the claim

asserted in the Complaint now that Defendants have filed an Answer to the

Complaint. See L.R. 26.2.

       [Defendants/Counter-Plaintiffs’ Position]

       Defendants and Counter-Plaintiffs believe discovery against all parties

should be held in abeyance if the Court determines that discovery against Counter-

Defendants will be held in abeyance until the Motion to Dismiss is decided.

 10.    Discovery Period:
        The discovery period commences thirty days after the appearance of the first
 defendant by answer to the complaint. As stated in LR 26.2A, responses to initiated
 discovery must be completed before expiration of the assigned discovery period.

         Cases in this Court are assigned to one of the following three discovery tracks:
 (a) zero month discovery period, (b) four months discovery period, and (c) eight
 months discovery period. A chart showing the assignment of cases to a discovery
 track by filing category is contained in Appendix F. The track to which a particular
 case is assigned is also stamped on the complaint and service copies of the
 complaint at the time of filing.

        Please state below the subjects on which discovery may be needed:

       This case is on a four-month track.

       Plaintiffs anticipate that discovery may be needed on at least the following
topics:

       1. The processes used for compiling the list of challenged voters (including

          any agreements that were entered into to create the lists, as well as the
                                             9
Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 10 of 17




   actual methodology used to match voters from the voter file to the NCOA

   data)

2. The relationship between True the Vote, Inc. and individual challengers

   who submitted challenge lists to Georgia counties.

3. The relationship between True the Vote, Inc. and certain actors who

   threatened to publish the list of challenged voters

4. True the Vote, Inc.’s plans or efforts to encourage supporters to watch

   voters or report instances of instances of illegal voting

5. True the Vote, Inc.’s plans or efforts to establish a reward fund for

   evidence of illegal voting.

Defendants anticipate that discovery may be needed on at least the following
topics:

   1. Plaintiffs’ evidence of Defendants’ alleged voter intimidation.

   2. Counter-Defendants’ non-privileged statements, whether public or

      private, regarding Counter-Plaintiffs’ Section 230 challenges or this

      lawsuit.

   3. Counter-Defendants’ non-privileged communications to or about any

      Counter-Plaintiff.


 If the parties anticipate that additional time beyond that allowed by the
                                   10
       Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 11 of 17




 assigned discovery track will be needed to complete discovery or that discovery
 should be conducted in phases or be limited to or focused upon particular issues,
 please state those reasons in detail below:

       The Parties believe that the four-month discovery track will be adequate.

 11.    Discovery Limitation and Discovery of Electronically Stored
        Information:

         (a) What changes should be made in the limitations on discovery imposed
 under the Federal Rules of Civil Procedure or Local Rules of this Court, and what
 other limitations should be imposed?
       None at this time.

        (b) Is any party seeking discovery of electronically stored information?

         X         Yes                              No If “yes,”

           (1) The parties have discussed the sources and scope of the production
 of electronically stored information and have agreed to limit the scope of
 production (e.g., accessibility, search terms, date limitations, or key witnesses) as
 follows:
       The Parties agree to discuss the sources, scope, and any limitations on ESI

on a good-faith basis as discovery proceeds.

            (2) The parties have discussed the format for the production of
 electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF files),
 Portable Document Format (PDF), or native), method of production (e.g., paper or
 disk), and the inclusion or exclusion and use of metadata, and have agreed as
 follows:

       The Parties have agreed to make every effort to produce ESI in TIFF

format and in a searchable format. The Parties agree to continue to discuss in
                                           11
         Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 12 of 17




good faith the production of ESI, methods of production, and the inclusion or

exclusion of metadata as discovery proceeds.

         In the absence of agreement on issues regarding discovery of electronically

 stored information, the parties shall request a scheduling conference as described in

 paragraph 9 hereof.

 12.     Other Orders:

         What other orders do the parties think that the Court should enter under Rule
 26(c) or under Rule 16(b) and (c)?

         Plaintiffs’ Proposed Orders:

         The Plaintiffs request that the Court enter a Scheduling Order containing

 the following proposed deadlines:

 Event                                           Deadline

 Discovery Period                                February 8, 2021 - June 8, 2021

 Plaintiffs’ Expert Disclosures                  April 8, 2021

 Defendants’ Expert Disclosures (if any)         May 7, 2021

 Plaintiffs’ Rebuttal Expert Disclosures         May 21, 2021
 (if any)
 Dispositive Motions (filed)                     July 8, 2021

 Dispositive Motions (response)                  July 29, 2021



                                            12
        Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 13 of 17




Dispositive Motions (reply)                     August 12, 2021

Last day for Daubert motions                    On last day to submit pretrial order

Last day to submit pretrial Order               30 days after entry of the Court’s ruling
                                                on summary judgment
Trial                                           TBA



        Defendants’ Proposed Orders

        The Defendants request that this schedule be held in abeyance against all

parties if the Court determines that discovery should be held in abeyance until

the Court rules on Counter-Defendants’ Motion to Dismiss Counterclaims.

13.     Settlement Potential:

        (a) Lead counsel for the parties certify by their signatures below that they
conducted a Rule 26(f) conference that was held on January 25, 2021, and that they
participated in settlement discussions. Other persons who participated in the
settlement discussions are listed according to party.

For plaintiff: Lead counsel (signature): /s/ Allegra J. Lawrence; /s/ Uzoma N.
Nkwonta; /s/ Dara Lindenbaum

        Other participants:         Leslie Bryan; Christina A. Ford; Thomas Tobin

For defendant: Lead counsel (signature): /s/ James Bopp, Jr.

        Other participants: Melena S. Siebert, Ray Smith, III

       (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

                                           13
      Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 14 of 17




           (       ) A possibility of settlement before
           discovery.
           (       ) A possibility of settlement after
           discovery.
           (       ) A possibility of settlement, but a conference with the judge is
           needed.
           (X      ) No possibility of settlement.

       (c) Counsel (        ) do or ( X ) do not intend to hold additional
settlement conferences among themselves prior to the close of discovery.
       (d) The following specific problems have created a hindrance to settlement
             of this case.

      Defendants have expressed that they intend to advance similar Section 230

challenges to voter residency in future elections, and Plaintiffs seek to enjoin

these actions among others.


14.    Trial by Magistrate Judge:

       Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

       (a) The parties (           ) do consent to having this case tried before a
magistrate judge of this Court. A completed Consent to Jurisdiction by a United
States Magistrate Judge form has been submitted to          the clerk of         court
this                                    , of 20      .

       (b) The parties ( X        ) do not consent to having this case tried before a
magistrate judge of this Court.




                                          14
    Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 15 of 17




Respectfully submitted this 8th day of
February 2021,                             /s/Ray Smith, III
/s/ Uzoma N. Nkwonta                       Ray Smith, III, GA # 662555
                                           rsmith@smithliss.com
Marc E. Elias*                              Five Councourse Parkway
Uzoma Nkwonta*                              Suite 2600
Aria C. Branch*                            SMITH & LISS, LLC
Christina A. Ford*                         Atlanta, GA 30328
Joel Ramirez*                              Telephone: (404) 760-6000
PERKINS COIE LLP                           Facsimile: (404) 760-0225
700 Thirteenth St., N.W., Suite 800        Local Counsel for Defendants
Washington, D.C. 20005-3960
Telephone: (202) 654-6200                  James Bopp, Jr.,* IN # 2838-84
Facsimile: (202) 654-9959                  jboppjr@aol.com
melias@perkinscoie.com                     Jeffrey P. Gallant,* VA # 46876
unkwonta@perkinscoie.com                   jgallant@bopplaw.com
abranch@perkinscoie.com                    Courtney Turner Milbank,* IN# 32178-29
christinaford@perkinscoie.com              cmilbank@bopplaw.com
jramirez@perkinscoie.com                   Melena Siebert,* IN # 35061-15
                                           msiebert@bopplaw.com
Thomas J. Tobin*                           Rob Citak,* KY # 98023
PERKINS COIE LLP                           rcitak@bopplaw.com
1201 Third Avenue, Suite 4900              THE BOPP LAW FIRM, LLC
Seattle, WA 98101-3099                     1 South 6th Street
Phone: (206) 359-8000                      Terre Haute, Indiana 47807
Fax: (206) 359-9000                        Telephone: (812) 232-2434
ttobin@perkinscoie.com                     Facsimile: (812) 235-3685
                                           Lead Counsel for Defendants
Molly E. Mitchell*                          *Admitted Pro hac vice
PERKINS COIE LLP
1111 West Jefferson Street, Suite 500
Boise, ID 83702-5391
Phone: (208) 343-3434
Fax: (208) 343-3232
mmitchell@perkinscoie.com

                                      15
    Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 16 of 17




Allegra J. Lawrence (GA Bar No. 439797)
Leslie J. Bryan (GA Bar No. 091175)
Maia Cogen (GA Bar No. 832438)
LAWRENCE & BUNDY LLC
1180 West Peachtree Street, Suite 1650
Atlanta, GA 30309
Telephone: (404) 400-3350
Fax: (404) 609-2504
allegra.lawrence-
hardy@lawrencebundy.com
leslie.bryan@lawrencebundy.com
maia.cogen@lawrencebundy.com

Dara Lindenbaum (GA Bar No. 980780)
SANDLER REIFF LAMB
ROSENSTEIN & BIRKENSTOCK,
P.C.
1090 Vermont Avenue, NW, Suite 750
Washington, DC 20005
Telephone: (202) 479-1111
Fax: 202-479-1115
lindenbaum@sandlerreiff.com

Counsel for Plaintiffs

*Admitted pro hac vice




                                  16
       Case 2:20-cv-00302-SCJ Document 54 Filed 02/08/21 Page 17 of 17




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 8, 2021, I filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification to

all counsel of record in this case.


                                      /s/ Uzoma N. Nkwonta




                                        17
